Citation Nr: 0821403	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  07-24 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder (stomach condition).

2.  Entitlement to service connection for headaches, also 
claimed as secondary to a non service-connected head injury.

3.  Entitlement to service connection for memory loss, also 
claimed as secondary to a non-service connected head injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1976 to May 
1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for head injury 
residuals, headaches, and memory loss; and a July 2006 rating 
decision which in part denied service connection for a 
stomach and digestive condition.

The issues of entitlement to service connection for headaches 
and memory loss, also claimed as secondary to a non-service 
connected head injury, are remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran currently has a gastrointestinal disability.


CONCLUSION OF LAW

Service connection for a gastrointestinal disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In November 2006, prior to the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would attempt to obtain review his 
claims and determine what additional information was needed 
to process his claim, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

While the veteran was not given notice of what type of 
information and evidence he needed to substantiate a claim 
for an increased rating, there is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the claim for service connection.  Any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, a VA medical examination pertinent to the 
claims was obtained in January 2005.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for disability due to a disease or injury either 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a gastrointestinal 
disorder.

The veteran's service medical records include a January 1978 
clinical note that which shows complaints of diarrhea, 
indigestion, general stomach aches, and pain.  The assessment 
was gastroenteritis.  However, the April 1978 separation 
examination report is void of findings, complaints, symptoms, 
or diagnoses attributable to a gastrointestinal disorder.

The veteran underwent a VA general medical examination in 
January 1979 during which he had a normal digestive system.

VA medical records dated from February 2003 to March 2007 are 
void of findings, complaints, symptoms, or diagnoses of a 
gastrointestinal disorder.

The Board finds that there are no post-service medical 
records that demonstrate that the veteran currently has a 
diagnosed gastrointestinal disorder.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
38 U.S.C.A. § 1110.  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the 
absence of evidence showing a current diagnosis of a 
gastrointestinal disorder, service connection cannot be 
granted.  38 C.F.R. § 3.304(f).  Even if the veteran were 
found to have a current diagnosis of a gastrointestinal 
disorder, the Board finds that there is currently no 
competent, medical evidence of record that any such 
disability is related to any event, injury, or disease in 
service.
The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that the veteran 
currently has a gastrointestinal disorder or that 
gastrointestinal disorder is a result of his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Therefore, service 
connection for a gastrointestinal disorder is denied.


ORDER

Service connection for a gastrointestinal disorder (stomach 
condition) is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claim requires additional development.

The veteran claims that his headaches and memory loss are 
related to his service.  Specifically, he claims that his 
headaches and memory loss are related to an in-service head 
injury.

The veteran's service medical records include a January 1978 
clinical note which reflects that the veteran had headaches 
after being his by a two by four.  He had left eye pain with 
no loss of consciousness.  On observation, the veteran had 
suffered a minor laceration to the left eye.  It was noted 
that he had mild blunt head trauma.  An April 1978 clinical 
note reflects complaints of headaches for about four days 
duration.  He was febrile and complained of cold symptoms 
with increasing nasal and frontal sinus pressure.  He also 
complained of orbital and temple pressure with throbbing 
temples.  In March 1978, he complained of pain in his head of 
three days with chills, dizziness, weakness, and a productive 
cough which were assessed as a viral syndrome.

The veteran underwent a VA general medical examination in 
January 1979 which reflected a normal neurological 
evaluation.

VA medical records reflect that the veteran underwent a 
neurology consultation in February 2007.  He presented with a 
history of mood and anxiety disorders and reported that he 
had headaches approximately twenty-seven years prior after 
being hit in the head with a "2x4" with "LOC."  He could 
not remember the event.  He described headaches that were 
throbbing in nature and lasted for thirty minutes to one 
hour.  He denied any prodromal or residual symptoms.  Since 
the accident, he also complained of short-term memory loss.

The veteran underwent a VA neuropsychological examination in 
January 2007 for an assessment of complaints of severe memory 
problems.  He had a history of traumatic brain injury in 
service.  He stated that while he had no memory of the event, 
it was listed in his medical record.  He denied any loss of 
consciousness or skull fracture, but reported that he had 
been hospitalized.  He related his memory difficulties and 
headaches as a result of this injury.  He also reported that 
he was struck in the head, just over the left eye, with the 
handle of a pistol in 1984.  He stated that he lost 
consciousness for approximately twenty minutes following this 
incident and that his skull was cracked from the impact of 
the pistol.  He stated that he received stitches and 
reportedly suffered memory difficulties as a result of this 
incident.  He had problems remembering events from his past 
and present.  He reported headaches of approximately four to 
five times per week, and nightmares occurring three to four 
times per week.  On examination, he was alert and oriented to 
time, place, and person.  Rapport was not completely 
cooperative.  He was occasionally inattentive to the tasks 
that were presented.  In addition to the more difficult 
tasks, he displayed an appropriate level of frustration. Task 
persistence was good.  His affect was blunted and his mood 
was depressed.  Test performance was not substantially 
impeded by sensory or other physical handicaps.  Immediate 
recall was mildly deficient.  The examiner opined that the 
results of the neuropsychological examination suggested 
normal-range functioning of many of his mental abilities with 
various scattered deficiencies of an unknown origin.  The 
examiner further opined that the combined impact of 
medication with psychological factors including extreme 
anxiety, inner turmoil, and disturbed thinking, could 
conceivably account for some, if not all, of his poor 
cognitive performance.  The examiner also opined that the 
veteran's history of marginal occupational functioning was 
inseparable from his history of substance abuse and that 
there was no clear indication of lasting cerebral effects of 
an earlier head injury.

While the veteran was afforded an neuropsychological 
examination, it is unclear whether any complaints of 
headaches and memory loss are related to his service.  The 
Board thus finds that an additional examination and 
etiological opinion are necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
neurological examination for the purpose 
of ascertaining the nature and etiology of 
any headaches and memory loss.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be indicated in the examination report.  
Specifically, the examiner should provide 
the following opinion:

        a)  Diagnose any current headaches.

If the veteran currently has headaches, the 
examiner should state whether it is at least 
as likely as not (50 percent probability or 
greater) that any current headaches were 
incurred in or are aggravated by his service, 
including the January 1978 head injury in 
service and complaints of, and treatment for 
headaches in service.
        
        b).  Diagnose any current memory loss.

If the veteran has current memory loss, the 
examiner should state whether it is at least 
as likely as not (50 percent probability or 
greater) that any current memory loss was 
incurred in or aggravated by his service, 
including the January 1978 head injury in 
service.

2.  Then review the issues on appeal.  If the decision 
remains adverse to the veteran, issue a supplemental 
statement of the case and allow the appropriate time for 
the response.  Then, return the case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


